The plaintiff in error, Conklin, sets up that this case was commenced in the Mayor’s Court of the City of Greenville, the charge against him being the possession of liquors contrary to law.
At the trial no testimony was introduced except that obtained from the examination of the accused, who disclaimed that the alcohol and other liquors found in his possession were not intended for use for beverage purposes, but were kept by him for his use in re-handling tobacco, and this evidence was undisputed.
That there were no exhibits, nor any other evidence of any character offered by the State to corroborate, support or deny that of Conk-lin, and that notwithstanding such lack of testimony he was convicted by the Mayor.
That he carried the case to the Court of Appeals, which, notwithstanding his testimony, held that the evidence was insufficient to rebut the presumptive ecect arising from the alcoholic liquor having been found in his possession to substantiate the testimony given by hi mon the witness stand. On the ground that this judgment and that of the Mayor’s Court was not supported by the required amount of testimony, and was contrary to that ocered in the case.